— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), *729rendered June 4, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is that the trial court’s response to the jury’s request for a readback of the bulk of the trial testimony constituted an abuse of discretion. This contention was not preserved for appellate review (see, CPL 470.05 [2]). In any event, in light of the facts and circumstances of this case, no error was committed (see, CPL 310.30; People v Malloy, 55 NY2d 296; cf., People v Andino, 113 AD2d 944; People v Arcarola, 96 AD2d 1081). Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.